DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious independent claim 1 as arranged, specifically “a fastener comprising a buckle and an elastic member respectively connected to the buckle and the second connection portion of the waveguide, wherein the antenna module is fixed on the main frame when the buckle is inserted into the fastening recess; and the second connection portion is separable from the first connection portion when the buckle is pushed out of the fastening recess by the unlocking assembly.” This arrangement provides unique performance not realized by the prior art of record.
The prior art does not teach or render obvious independent claim 12 as arranged, specifically “an unlocking assembly movably disposed on one end of the fastening recess; an elastic member having a free end and a fixed end, wherein the fixed end is opposite to the free end and fixedly connected to the end of the waveguide; and a buckle disposed on the free end of the elastic member, when the elastic member is located within the slot, the buckle is moved into the fastening recess for fixing the antenna module on the main frame.” This arrangement provides unique performance not realized by the prior art of record.
The prior art does not teach or render obvious independent claim 17 as arranged, specifically “a post protrudingly formed on an outer surface of the casing; a fastening recess having a longitudinal direction; and a slot disposed on the post and communicated with the internal space through the opening, wherein a longitudinal direction of the slot intersects the longitudinal direction of the fastening recess…an unlocking assembly movably disposed on the fastening recess; and a fastener comprising a buckle and an elastic member, wherein one end of the elastic member is connected to the waveguide, and the other end of the elastic member is fixed on the buckle, the buckle inserts into the fastening recess for fixing the antenna module on the main frame.” This arrangement provides unique performance not realized by the prior art of record.
Prior art Overton (U.S. Patent Application No. 20020105475) teaches a main frame (22) which comprises a casing having an internal space and a first connection portion (16) formed with a fastening recess (see Fig. 3), wherein the first connection portion is connected to the casing and communicates with the internal space (see Fig. 3); a transmission assembly (transceiver, [0017]) disposed in the internal space and provided with a signal transceiving element; an antenna module comprising a waveguide (18) and a second connection portion (section with 12) disposed on one end of the waveguide, wherein the second connection portion is detachably connected to the first connection portion to couple to the signal transceiving element; an unlocking assembly (14) movably disposed in the fastening recess see Fig. 3), but does not teach further details regarding the fastener. It would not have been obvious to modify Overton as it would significantly change the arrangement of the antenna apparatus of Overton and have unpredictable results on the antenna performance.
The rest of the claims are allowable based on their dependence from the above claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896